Citation Nr: 1704628	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-16 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the hips.
 
2.  Entitlement to service connection for degenerative arthritis of the knees.

3.  What rating is warranted for posttraumatic stress disorder (PTSD) since April 8, 2008?

4.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1954 to November 1956.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was later transferred to the Newark, New Jersey RO.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

This case was previously before the Board in April and August 2012, at which time it was remanded for additional development.  In September 2013, the Board, in pertinent part, denied the claims of entitlement to service connection for degenerative arthritis of the knees and hips.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In June 2014, the Court granted a joint motion to remand these issues for further development.  In December 2014, the Board remanded the issues of entitlement to service connection for degenerative arthritis of the knees and hips for further development pursuant to the June 2014 joint motion.  These issues have now been returned to the Board for adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of what rating is warranted for PTSD and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's bilateral hip disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident of the Veteran's period of active military service.

2.  The Veteran's bilateral knee disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident of the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the hips was not incurred in or aggravated by service, and arthritis of the hips may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Degenerative arthritis of the knees was not incurred in or aggravated by service, and arthritis of the knees may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has made numerous attempts to obtain the Naval Ship Log from the ship on which the Veteran served when he was involved in a 1955 diving accident.  Unfortunately, repeated attempts to obtain the Naval Ships Log for the pertinent period, i.e., October and November 1955, have been unsuccessful.  See Memorandum of Formal Finding of the Unavailability of Service Records dated in August 2011 (for period from October to November 1955).  The RO notified the appellant of this by letter dated in May 2011.  Accordingly, there is no further duty to assist the appellant in obtaining these records, and the Board has met its duty to assist the Veteran in obtaining the records.  Any further attempts to obtain such records would be futile.  Furthermore, the Board has conceded that the Veteran is competent to report being in a diving accident in 1955, and the occurrence of his in-service injury is therefore not in question.  The Board therefore finds that the failure to obtain these records is harmless error.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless).

Relevant Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F. 3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which a veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Analysis

The Veteran claims entitlement to service connection for degenerative arthritis of his knees and hips.  The Veteran asserts that in the fall of 1955 he was injured in a diving accident that resulted in his hospitalization.  He explained in a June 2008 statement that, during an open sea dive in about 120 to 150 feet of water, he was lowered on a stage down to the depth where he became tangled up in straps and hoses.  Reportedly, a standby diver helped him get untangled but he had a "partial squeeze."  The appellant said he was brought to the top on a diving stage at different intervals to decompress.  Thereafter, he was put into a decompression chamber on the ship and had nitrogen narcosis at the time of the incident.  He also said that he was hospitalized at the Dahlgren Virginia Naval Base before returning to his ship.  

The Veteran asserts that doctors have told him that the in-service diving accident and all of his dives could have caused the problems and deterioration with his joints.  As the appellant does not assert that these disabilities are the result of combat, the provisions of 38 U.S.C.A. § 1154(b) are not for application in regard to these matters.

As noted above, despite extensive efforts, VA has not been able to locate records documenting the incident.  Nonetheless, the RO, in a July 2013 rating decision, conceded the incident and awarded the Veteran entitlement to service connection for posttraumatic stress disorder based on this incident.  For the purposes of the claims at issue in this decision the Board will find that the Veteran is credible in regard to the incident he alleges.  See Buchannan v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 
 
However, even conceding that the diving incident occurred as alleged, an in-service injury alone is not enough to establish service connection.  Rather, there must be a current disability and evidence that the current disability resulted from the injury during service.
 
The Veteran's service treatment records do not show any evidence of arthritis or other chronic disability occurring within service, and there is no evidence of compensably disabling arthritis within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran's service treatment records are devoid of any complaints or treatment regarding either a knee or hip joint disorder.  His November 1956 separation examination report shows that his hips and knees were clinically normal.  
 
Only many years after separation from service do the Veteran's medical treatment records show diagnoses and treatment of bilateral knee or hip disorders.  Post service records include VA outpatient records showing that the Veteran requested orthopedic care from VA in 2002 and reported that his private orthopedic doctor had recommended total knee replacements.  A May 2003 VA record shows that the Veteran was being evaluated for chronic bilateral knee pain for many years without history of trauma.  He was assessed as having degenerative joint disease of the knees.  

A July 2006 VA record notes that the Veteran complained of left hip pain for the prior two years and knee pain for the last 10 years.  Knee X-rays performed in July 2006 revealed moderate severe osteoarthritis in the left knee and degenerative changes with loose bodies in the right knee.  The Veteran was assessed in July 2006 as having bilateral knee and left hip pain secondary to osteoarthritis.  

In September 2006, he was prescribed physical therapy for his knees.  Records in October 2006 reflect an assessment of left hip greater trochanteric bursitis, and show that the Veteran was ready for a total left hip replacement.  X-rays performed by VA in September 2007 revealed a severely arthritic left hip and right knee.  
 
In December 2007, the Veteran underwent a left total hip replacement.  A January 2008 record shows that he was seen for osteoarthritis of the left hip and both knees which he had had for 15 years.
 
An October 2008 VA record shows that the Veteran reportedly was told 15 years earlier that he had a medial right meniscus tear.  The appellant reported several months of left hip pain, more so after a fall in September 2008.  He was also noted to have right knee pain for several years.  He was prescribed a knee brace in December 2008.  

A January 2009 VA record notes that the Veteran had osteoarthritis in both hips and both knees.  He reported much worse pain in his left knee and somewhat worsening pain in his right knee.
 
Private medical records in August 2010 show that the Veteran underwent bilateral total knee replacements due to end-stage osteoarthritis.
 
January 2011 VA left hip X-rays revealed no loosening or signs of infection.  Throughout 2014 he was treated for infection and residuals related to his left total hip replacement.  VA treatment records from 2015 show that the Veteran complained of difficulty ambulating and attended physical therapy.
 
In considering this claim under 38 C.F.R. § 3.303(b) for evidence of a chronic knee or hip disability in service or continuity of symptomatology after service, the preponderance of the evidence is against the claims.  The Veteran separated from active duty in 1956.  As outlined his complaints of knee pain date back to approximately 1996.  Complaints of left hip pain date back to approximately 2004.  Even the Veteran's own lay statements assert that his knee and hip pain began in only the 1970s and 1980s.  This places the onset of symptomatology, namely pain, decades after separation from active duty.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (A lengthy interval of time between service and initial post-service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.)
 
As to whether the current disabilities are otherwise related to service, the probative medical opinions weigh against the Veteran's claim.  An April 2013 VA examiner, after examining the Veteran and reviewing his claims file, diagnosed severe degenerative joint disease of the knees and left hip, with subsequent total knee replacements and a total left hip replacement.  He opined that the Veteran's bilateral total knee replacement and total left hip replacement were not related to his military service based on the fact that there was no evidence of any trauma or incident which would cause severe degenerative joint disease which would require joint replacement surgery.  The examiner said that the Veteran was obese and his joints had been replaced in his 60s.  The April 2013 examiner opined that if the appellant injured his knees and left hip when he was in the service severe enough to require joint replacement surgery, he would have had surgeries or been seen shortly after discharge which was not shown by the evidence.  The examiner reiterated that in order to cause posttraumatic arthritis severe enough for a joint replacement, there would have had to have been a severe injury.  The examiner did not find evidence of such an injury in the Veteran's claims file nor did the appellant report such an injury.

The Veteran was also afforded a VA examination in August 2015 so that a VA examiner could specifically address the Veteran's reports of his in-service diving accident.  An in-person examination was performed by a physician who reviewed the electronic claims folder.  The examiner recounted the Veteran's reports of having an accident "on the bottom of the ocean floor diving when straps wrapped around his body and squeezed tightly."  The examiner wrote that afterwards, the Veteran reported having "pain all over his body including stomach, back, arms and legs after this."  The Veteran reported the onset of left hip pain in the mid-1980s which then gradually got worse, and the onset of his knee pain at least 10 years earlier than the hip pain.  There was no specific note of knee pain after the diving accident, and no medical record of knee treatment prior to the hip treatment.  The Veteran reported that the knee pain progressively worsened over the years.  The examiner diagnosed bilateral hip and knee osteoarthritis and left hip joint replacement, but opined that it was less likely than not incurred in or caused by service, including due to his diving accident in 1955.  The examiner explained that the Veteran's service treatment records showed no specific injury to the hips or knees which could cause degenerative arthritis.  He stated that while the Veteran reported having a diving accident that resulted in constriction and significant pain in a large portion of his body, the Veteran did not specify that there was pain in his hip or knee, and there was no record of any hip or knee pain from 1956, after the accident occurred.  The examiner wrote that the onset of the knee pain was at least 20 years post-accident, while the hip pain was even later.  The examiner wrote that the degenerative arthritis was most likely related to the Veteran's age and morbid obesity, as his symptoms started in his 50s or 60s, and his post-service work as a contractor would put him at an increased risk for degenerative arthritis of the hips and knees.

The Board therefore finds that although the Veteran had an in-service injury and has current knee and hip disabilities, the most probative and persuasive medical evidence weighs against the Veteran's claim that his bilateral hip or knee arthritis was caused by any incident or injury in his military service.  

The most probative medical opinion of record is the August 2015 VA examination opinion, which was provided by a qualified physician after reviewing the Veteran's complete medical records and claims file and performing an in-person examination.  The examiner provided an extensive rationale and discussed the Veteran's 1955 diving injury at length.  There is no indication that the examiner did not find the Veteran's reports credible; rather, the examiner accepted that the 1955 accident occurred, but did not find that this injury was the cause of the Veteran's knee and hip problems much later in life.  The examiner explained that it was most likely due to the Veteran's age and obesity, as well as postservice work as a contractor.  This opinion provided a detailed rationale and the findings accurately reflect the medical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  There are no contradictory medical opinions to these findings.

The Board acknowledges the Veteran's statement that his doctors have previously told him that the 1955 diving incident and all of his dives "could have" caused the problems and deterioration in his joints, there is no such opinion on file despite VA's notice to the appellant that he should submit all pertinent evidence.  See 38 U.S.C.A. § 5103A.  Moreover, service connection may not be based on speculation or mere possibility.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  

Additionally, while lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)), the etiology of degenerative arthritis is a medical matter for which lay testimony is not competent.  Indeed, even if the Veteran's lay opinion was competent, the specific and reasoned August 2015 opinion of the trained medical professional negating a nexus outweighs the Veteran's general lay assertion of a nexus in light of the medical examiner's training, expertise, and specialized knowledge. 

In light of the foregoing, the Board must conclude that the requirements for establishing service connection for degenerative arthritis of the knees and hips have not been met.  The weight of evidence preponderates against finding a causal relationship between post-service degenerative arthritis of the knees and/or hips and a disease or injury incurred or aggravated during service, including due to a 1955 diving injury.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to service connection for degenerative arthritis of the hips is denied.

Entitlement to service connection for degenerative arthritis of the knees is denied.


REMAND

In a July 2013 rating decision, the Veteran was granted entitlement to service connection for posttraumatic stress disorder, and assigned an evaluation of 50 percent.  In July 2014, the Veteran disagreed with the 50 percent initial evaluation and raised the issue of entitlement to service connection for a total disability evaluation based on individual unemployability due to service connected disorders in conjunction with the claim.  A statement of the case has not yet been issued addressing these issues.  Thus, a remand is necessary to correct this procedural deficiency.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also notes that in July 2016, the Veteran's attorney requested that if any records from the Social Security Administration were obtained he should be provided a copy of these records, and if no such records were found, he should be notified.  Negative responses were received by VA from the Social Security Administration in July 2016, but it does not appear that the Veteran and his attorney have yet been notified.  The Board therefore directs the AOJ to send the Veteran and his attorney notification of this negative response.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran and his representative with a statement of the case regarding the issues of what rating is warranted for posttraumatic stress disorder since April 8, 2008 and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, and advise them of the time period in which to perfect the appeal.  If, and only if, the Veteran perfects an appeal of these issues in a timely fashion, the case should then be returned to the Board for further appellate review.

2. Notify the Veteran and his attorney that records from the Social Security Administration were requested, but responses received in July 2016 informed VA that no additional medical records existed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


